Citation Nr: 1314261	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  10-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO, inter alia, denied the Veteran's request to reopen a previously-denied claim for service connection for peripheral neuropathy-then characterized as affecting both upper and lower extremities-as well as denied service connection for erectile dysfunction.  

In October 2009, the Veteran filed a notice of disagreement (NOD) with respect to the denial of the requests to reopen.  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.  Regarding his claim for service connection for erectile dysfunction, the Veteran filed an NOD in October 2010.  An SOC was issued in April 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.  

In October 2012, the Board reopened the claims involving peripheral neuropathy, and remanded the claims for service connection, on the merits, along with the Veteran's claim for service connection for erectile dysfunction, to the RO, via the Appeals Management Center (AMC), for additional development, to include obtaining pertinent treatment records, as well as an appropriate VA examination with opinion.  After accomplishing further action, the RO/AMC denied the claims, and returned them to the Board for further appellate consideration.

The Veteran has submitted additional evidence since the RO last reviewed the claims file.  However, in March 2013, the Veteran submitted a waiver of initial RO consideration of the evidence, stating that he wished his claims file to be reviewed directly by the Board.  See 38 C.F.R. § 20.1304 (2012).

For reasons expressed below, the claims on appeal are, again, being remanded to RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Relevant to the Veteran's claim of service connection for erectile dysfunction, a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Review of the claims file reveals that the development for the erectile dysfunction claim directed in the October 2012 remand was not fully completed.

In the October 2012 remand, the Board instructed the RO/AMC, among other things, to arrange for the Veteran to undergo an appropriate VA examination for purposes of obtaining an opinion as to the relationship, if any, between erectile dysfunction and  PTSD, or medication prescribed for PTSD.  In rendering the opinion, the examiner was to specifically consider the significance (if any) of the documented post-service surgical procedures for a hernia and spine conditions, as well as the effects of the Veteran's prescriptions for disorders which are not service-connected; the examiner was also to consider and discuss all in- and post-service pertinent objective evidence, as well as the Veteran's lay assertions.  A complete rationale for the opinion was to be provided.

A review of the record reveals that the AMC arranged for the examination and opinion, as requested.  In a January 2013 report, a VA physician opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran stated that he was never confirmed as having erectile dysfunction.  He indicated that the Veteran had multiple medical factors that can cause erectile dysfunction, to include post cervical and lumbosacral fused discs, a history of neuropathy, hypothyroid, past smoker, Reynaud's, past history of vasectomy, and PTSD.  The examiner then stated that the Veteran's alleged erectile dysfunction was not caused in service, nor was it aggravated by his medications or PTSD; such would be speculative.

The Board is confused by this opinion.  As noted, the examiner mentioned the Veteran's PTSD among his current conditions that could cause erectile dysfunction.  The examiner then subsequently indicated that the alleged erectile dysfunction was not aggravated by medications or PTSD as such would be speculative.

The Board finds that the VA opinion is inadequate.  In this case, the VA examiner did not provide a detailed rationale for the negative nexus opinion provided.  A medical examination report must contain clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the VA examiner failed to adequately address, with rationale, the question of secondary service connection-namely, whether the Veteran's erectile dysfunction could be secondary to his PTSD, as he asserts-as requested.  In fact, the examiner seemed to indicate, based on the Veteran's report during the examination, that the Veteran does not have erectile dysfunction.  However, chronic erectile dysfunction at points pertinent to this appeal is already documented in the record-to include as reflected in an August 2005 private record and August 2010 VA examination report.  Thus, it is unclear whether the examiner thoroughly reviewed the Veteran's records.  In view of all the foregoing, further medical opinion in connection with this claim is needed.  The RO should arrange for further medical examination by an appropriate physician (urologist) if deemed warranted.

As for the remaining claim, the Board notes that the Veteran has specifically attributed his current upper and lower extremity peripheral neuropathy to his service in Vietnam, in particular, to Agent Orange exposure.  

Pertinent to the current appeal, there is presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (i.e., January 9, 1962, to May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2002)  and 38 C.F.R. § 3.307(a)(6)(iii)-(iv) (2012).  The Veteran's service personnel records reflect that he served in Vietnam between June 1970 and April 1971; therefore, is presumed to have been exposed to herbicides, to include Agent Orange.  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, there is a presumption of service connection for certain chronic diseases-to include acute and subacute peripheral neuropathy-recognized by the VA Secretary as etiologically related to such exposure.  See 338 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  By definition, acute and subacute peripheral neuropathy that appears within weeks or months of exposure, and resolves within two years.  38 C.F.R. § 3.309, Note 2.  However, as with claims based on other exposure (such as radiation), the Veteran can still establish service connection, based or herbicide exposure, for a disease that falls outside of the parameters of sections 3.307 and 3.309.  See, e.g., Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044   (Fed. Cir. 1994).
.
In this case, the Veteran has been diagnosed with idiopathic peripheral neuropathy of his upper and lower extremities.  His service treatment records are unremarkable for any complaints of numbness or tingling in his extremities, and there are otherwise no findings or diagnoses of, or pertinent to, a neurological disability.  Although the Veteran contends that he experienced neurological symptoms during his separation examination, the report of the February 1972 discharge physical examination reflects that the neurological evaluation was normal, and there is no documented evidence of any neurological symptoms until years after the Veteran was last presumed exposed to herbicide agents during his service in Vietnam.

The evidence cited above does not support a finding of presumptive service connection.  However, the Veteran's presumed herbicides exposure, his current diagnosis, and lay evidence of in-service symptomatology, taken together, suggests that current neurological disability may nonetheless be etiologically-related to service.  Under these circumstances, the Board finds that VA neurological examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection involving peripheral neuropathy.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s)-in particular, the reopened peripheral neuropathy claims.  See 38 C.F.R. § 3.655(a),(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging to obtain further medical opinions in connection with these claims, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

VA treatment records dated through February 21, 2013 have been associated with the Veteran's claims file, to include his Virtual VA electronic file.  Any additional records should be obtained.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining that  he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of these claims should include consideration of all evidence added to the record since the RO's last adjudication-to include, for the sake of efficiency, evidence submitted with a waiver of initial RO consideration.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since February 22, 2013.   Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to a physician, preferably a urologist, for medical opinions addressing the etiology of documented erectile dysfunction.  

The physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused or is aggravated (worsened beyond natural progression) by PTSD, or medication prescribed for PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The physician should comment on the significance (if any) of the documented post-service surgical procedures for a hernia and spine conditions, as well as the effects of the Veteran's prescriptions for disorders which are not service-connected.

In rendering the requested opinions, the physician should consider and discuss all pertinent in- and post-service medical and other objective evidence, as well as the Veteran's lay assertions.

If examination of the Veteran is deemed warranted, arrange for the Veteran to undergo VA examination, by an appropriate physician (preferably, a urologist), at a VA medical facility, to obtain opinions responsive to the above.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should examiner should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to peripheral neuropathy affecting the upper and lower extremities,  the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that disability had its onset in or is otherwise medically related to service-to include to presumed in-service herbicide exposure.

In rendering the requested opinion, the examiner should specifically consider and discuss all pertinent medical and other objective evidence, as well as the lay assertions of record (to include the Veteran's assertions as to in-service symptomatolog)y.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid further remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.   See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the reopened peripheral neuropathy claims, in adjudicating these claims, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication, including evidence submitted directly to the Board in March 2013) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.   The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.   See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

